Citation Nr: 1813914	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-66 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1946 to October 1948.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.


FINDING OF FACT

The preponderance of the evidence is against a finding that left knee arthritis is the result of a disease or injury in active duty service. 


CONCLUSION OF LAW

Left knee arthritis was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed.Cir. 2013) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records are negative for evidence of a left knee injury or complaints.  The Veteran submitted correspondence in August 2016 indicating that he injured his left knee at the same time he injured his service-connected right shoulder in service.  He stated that, at the time of the accident, the left knee pain was minor compared to his right shoulder pain.  As such, he ignored the problem until it became noticeably painful over the past few years.  

An August 2016 radiology report shows a diagnosis of left knee osteoarthritis.  

The Veteran received a knee and lower leg VA examination in November 2017 and the examiner noted the left knee osteoarthritis diagnosis.  Based on the examination findings, review of the record, and the Veteran's self-reported history, the examiner concluded that the Veteran's left knee osteoarthritis was less likely than not caused by service and did not have onset within a year of service discharge.  The examiner provided a cogent rationale for this conclusion. 

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b), 3.307 and 3.309 presumptions have not been met.  Osteoarthritis was not noted in service.  That is, there was not a combination of manifestations sufficient to identify the disease entity or to establish chronicity at the time.  There were no complaints or treatment for the knee shown in service treatment records.  Following service, the first noted knee complaints were not until many years later, and a diagnosis of arthritis was not until 2016.  Based on the cumulative record, there is no credible evidence of continued left knee symptoms after service.  As such, it may not be presumed that the current left knee osteoarthritis had onset in service.  

Service connection may be granted if the evidence establishes a nexus between arthritis and an injury or event during the Veteran's military service.  The service records do not necessarily support the Veteran's current testimony of having sustained a left knee injury in service.  While the Veteran now reports that he injured his left knee and right shoulder at the same time, the contemporaneous service treatment records were absent any complaints or report of a left knee injury.  Furthermore, there is no lay evidence aside from the Veteran's contentions that he injured his left knee during service.  Two fellow servicemen submitted correspondence in June 1949 with regards to the Veteran's right shoulder injury but did not mention a left knee injury.  One serviceman heard about the accident and "noticed numerous time[s] that [the Veteran] was rubbing his shoulder indicating that his shoulder was giving him trouble."  The other serviceman was present and witnessed the Veteran strike his shoulder and complain of pain afterwards.  Neither mentioned witnessing or hearing complaints of a knee injury.  

Notwithstanding this evidence, even if the Board were to resolve doubt in the Veteran's favor and find that he sustained an injury to his left knee in service (and noting that he has a current diagnosis of osteoarthritis); the competent evidence is insufficient to establish a nexus between the in-service injury and the current osteoarthritis.  

In this regard, the Board finds the November 2017 VA examination to be highly probative evidence against the Veteran's claim.  It is competent and credible, as the examiner provided an adequate rationale with regards to the Veteran's left knee osteoarthritis and its lack of connection to service.  There is no competent evidence to the contrary.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, determining the etiology of arthritis is complex in nature and falls outside the realm of common knowledge of a lay person. Jandreau, 492 F.3d at 1377 n4.  There is no indication that the Veteran possesses the medical knowledge to diagnose osteoarthritis or determine its etiology.  Therefore, his unsupported lay contentions are insufficient to establish causal nexus in this case. 

In sum, the most probative evidence of record shows no link between his current left knee arthritis and an event, injury, or disease in service.  Therefore, the criteria for service connection have not been met.  There is no doubt to be resolved and the Veteran's claim is denied.  


ORDER

Entitlement to service connection for left knee arthritis is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


